Citation Nr: 0903324	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
November 21, 2005, to February 28, 2007, and in excess of 
30 percent since March 1, 2007, for bilateral pes planus with 
bilateral bunion deformities and bilateral plantar fasciitis 
secondary to pes planus.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease with degenerative joint disease of 
the lumbar spine.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right lumbosacral radiculopathy associated with the 
degenerative disc disease with degenerative joint disease of 
the lumbar spine.  

4.  Entitlement to an initial rating in excess of 10 percent 
for left lumbosacral radiculopathy associated with the 
degenerative disc disease with degenerative joint disease of 
the lumbar spine.  

5.  Entitlement to a rating in excess of 10 percent for 
status post arthroscopy with partial left lateral 
meniscectomy with degenerative joint disease.  

6.  Entitlement to a rating in excess of 10 percent for 
status post fracture of the right ankle.  

7.  Entitlement to a compensable rating for hypertension with 
left ventricular hypertrophy.  

8.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a left ankle disability.  

9.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1978 
to June 1998.  In addition, he had approximately 
three-and-a-half months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office in Newark, New Jersey.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in June 2008.  A transcript of the hearing is of 
record.  

As will be discussed in further detail in the following 
decision, the Board finds sufficient evidence to reopen the 
previously denied claims for service connection for left 
ankle and right knee disabilities.  

The de novo issues of entitlement to service connection for 
left ankle and right knee disabilities is, however, being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.  


FINDINGS OF FACT

1.  In June 2008, prior to the promulgation of a decision in 
the current appeal, the veteran asked that his claims for 
increased ratings for his service-connected bilateral pes 
planus, degenerative disc disease with degenerative joint 
disease of the lumbar spine, right lumbosacral radiculopathy, 
left lumbosacral radiculopathy, left knee, right ankle, and 
hypertension be withdrawn from appellate review.  

2.  In an unappealed September 2004 decision, the RO in 
Jackson, Mississippi, continued prior denials of service 
connection for left ankle and right knee disabilities.  

3.  Evidence received since September 2004, when viewed by 
itself or in context of the entire record, raises a 
reasonable possibility of substantiating the claims for 
service connection for left ankle and right knee.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claims for increased ratings for the service-connected 
bilateral pes planus, degenerative disc disease with 
degenerative joint disease of the lumbar spine, right 
lumbosacral radiculopathy, left lumbosacral radiculopathy, 
left knee, right ankle, and hypertension have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  

2.  The September 2004 rating action, which continued prior 
denials of service connection for left ankle and right knee 
disabilities, is final.  38 U.S.C.A. § 7105 (West 2002).  

3.  Additional evidence received since the September 2004 
rating action is new and material, and the requirements to 
reopen the claims for service connection for left ankle and 
right knee disabilities have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In a statement submitted at the June 2008 personal hearing 
before the undersigned VLJ, the veteran (through his 
representative) expressed his desire to pursue only the left 
ankle and right knee claims on appeal.  He specifically asked 
that the remaining (increased rating) issues be withdrawn 
from appellate review.  See also hearing transcript (T.) 
at 3.  In view of his expressed desires, the Board concludes 
that further action with regard to these increased rating 
issues is not appropriate.  The Board does not have 
jurisdiction over these withdrawn claims and, as such, must 
dismiss the appeal of these issues.  

New And Material Claims

By a September 2004 rating action, the RO in Jackson, 
Mississippi, continued prior denials of service connection 
for left ankle and right knee disabilities.  According to the 
service treatment records, the veteran received medical care 
for the following pertinent pathology:  strained tendons of 
the right knee (in June 1980), inversion sprain of the left 
ankle (in June 1990), left ankle sprain (in November 1982), a 
right knee injury (in March 1984), and left ankle pain (in 
March 1993).  

In April 1993, the veteran asserted that his left ankle and 
right knee pain increased with running (including when 
playing basketball).  X-rays taken at that time showed stress 
reaction on both distal tibia and talus as well as associated 
joint arthritis of the right knee and both ankles.  The March 
1998 retirement examination included the examiner's notation 
that the veteran's defects and diseases included degenerative 
joint disease of his ankles and knees.  

At the time of the September 2004 decision, however, the 
claims folder contained no competent evidence of a diagnosed 
left ankle disability.  An August 2002 VA radiographic report 
appear to reflect mild degenerative joint disease of the 
veteran's right knee.  The examining radiologist, however, 
recommended further evaluation.  

Based on this evidence, the RO concluded that evidence of 
record did not support findings of current left ankle and 
right knee disabilities.  Consequently, the RO continued the 
prior denials of service connection for left ankle and right 
knee disorders.  Because the veteran did not initiate an 
appeal of the September 2004 decision, that determination 
became final.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider the issue of 
entitlement to service connection for the claimed 
disabilities on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F3d. 1380 
(Fed. Cir. 1996).  

At the time of the September 2004 rating action, the claims 
folder contained no competent evidence of current left ankle 
and right knee disabilities.  Thus, the RO continued to deny 
service connection for such disorders.  

Additional evidence received since that earlier decision 
includes May 2005 private neurological testing showing absent 
deep tendon reflexes in the left ankle and right knee and 
March 2006 VA X-rays showing very minimal degenerative joint 
disease of the left ankle.  

Also, recent private medical records which reflect treatment 
for, and evaluation of, synovitis of the left ankle (in 
January 2007), osteochondritis dessicans of the left talar 
dome (shown in February 2007 and resulting in a 
recommendation for surgery in May 2007), decreased range of 
motion of the left ankle (in March 2007), and a history of 
right knee surgery (in November 2007).  

Significantly, as the additional records received since 
September 2004 rating action provide competent evidence of 
current left ankle and right knee pathology, the Board finds 
that such evidence is probative and raises a reasonable 
possibility of substantiating the claims for service 
connection for left ankle and right knee disorders.  The 
additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the veteran's claims for service 
connection for such disorders.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

As has been discussed herein, the Board is granting in full 
the veteran's application to reopen his previously denied 
claims for service connection for left ankle and right knee 
disabilities.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

The claim for a rating in excess of 10 percent from 
November 21, 2005, to February 28, 2007, and in excess of 
30 percent since March 1, 2007, for bilateral pes planus with 
bilateral bunion deformities and bilateral plantar fasciitis 
secondary to pes planus is dismissed without prejudice.  

The claim for a rating in excess of 20 percent for 
degenerative disc disease with degenerative joint disease of 
the lumbar spine is dismissed without prejudice.  

The claim for an initial rating in excess of 10 percent for 
right lumbosacral radiculopathy associated with the 
degenerative disc disease with degenerative joint disease of 
the lumbar spine is dismissed without prejudice.  

The claim for an initial rating in excess of 10 percent for 
left lumbosacral radiculopathy associated with the 
degenerative disc disease with degenerative joint disease of 
the lumbar spine is dismissed without prejudice.  

The claim for a rating in excess of 10 percent for status 
post arthroscopy with partial left lateral meniscectomy with 
degenerative joint disease is dismissed without prejudice.  

The claim for a rating in excess of 10 percent for status 
post fracture of the right ankle is dismissed without 
prejudice.  

The claim for a compensable rating for hypertension with left 
ventricular hypertrophy is dismissed without prejudice.  

New and material evidence having been received, the 
application to reopen a claim of service connection for a 
left ankle disability is granted.  

New and material evidence having been received, the 
application to reopen a claim of service connection for a 
right knee disability is granted.  


REMAND

Having determined that the evidence of record is sufficient 
to reopen the previously denied claims for service connection 
for left ankle and right knee disabilities, the Board must 
now determine whether service connection is warranted for 
these disorders.  Unfortunately, the Board finds that a 
remand of the de novo claims for service connection for left 
ankle and right knee disabilities is necessary.  

The Board regrets the delay caused by this remand.  After a 
thorough review of the claims folder, however, the Board 
finds that further evidentiary development of these issues is 
necessary prior to a final adjudication of the claims.  

With regard to the veteran's left ankle, the Board notes that 
recent medical records reflect diagnoses of degenerative 
joint disease, synovitis, and osteochondritis dessicans of 
the left talar dome.  In May 2007, a private treating 
physician recommended surgery on the veteran's left ankle.  

At a March 2006 VA examination, the veteran reported having 
twisted his left ankle in service in 1985.  X-rays showed 
very minimal degenerative joint disease, and the examiner 
concluded that the veteran had chronic ankle pain "most 
likely due to chronic sprain."  Importantly, however, the 
examiner did not specifically relate the veteran's current 
left ankle pathology to service, and the claims file contains 
no other medical opinion discussing the etiology of the 
veteran's left ankle pathology.  

With regard to the veteran's right knee, the Board notes that 
May 2005 private neurological testing showed absent deep 
tendon reflexes in this joint.  Also, in a November 2007 
letter, a private physician who had examined the veteran 
noted that he had had a history of right knee surgery.  
Importantly, however, neither this doctor, nor any other 
physician who has recently examined the veteran, has 
discussed the specific nature and etiology of the veteran's 
current right knee disability.  

In light of these discrepancies, the Board finds that a new 
VA examination is warranted.  The purpose of the examination 
is to determine the nature, extent, and etiology of the 
veteran's left ankle and right knee pathology.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Schedule the veteran for an 
examination to determine the nature, 
extent, and etiology of his left ankle 
and right knee symptomatology.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  
All pertinent left ankle and right knee 
pathology should be noted in the 
examination report.  

For any left ankle disability and right 
knee disability diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder(s) had its(their) 
clinical onset in service or is(are) 
otherwise related to active service.  
Complete rationale should be given for 
all opinions reached.  

2.  Thereafter, re-adjudicate the 
issues of entitlement to service 
connection for left ankle and right 
knee disabilities.  If the decisions 
remain adverse, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issues remaining on appeal as 
well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).  The veteran has 
the right to 


submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


